PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/226,675
Filing Date: 9 Apr 2021
Appellant(s): Walmart Apollo, LLC



__________________
Manita Rawat, Reg. No. 61,944
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/26/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/23/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following grounds of rejection are applicable to the appealed claims.
Claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. For the complete 35 U.S.C. 101 rejection, please see Final Rejection dated 02/23/2022.
Claims 1-20 are rejected on the ground of anticipatory-nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,997,635. For the complete double patenting rejection, please see Final Rejection dated 02/23/2022.
Note: Appellants have not filed a Terminal Disclaimer to overcome the DP rejection and the rejection will NOT be held in abeyance.

(2) Response to Arguments
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Regarding Claims 1-20, on pages 12-32 of Appellants’ Appeal Brief dated 05/26/2022 (Brief), Appellants traverse the 35 USC § 101 rejection with the following arguments. 
First, Appellants argue that the claims are not directed to an abstract idea (Brief pgs.13-17). 
Appellants then argue that the judicial exception (e.g., abstract idea) is integrated into a practical application (Brief pgs.14-23).  
Next, Appellants argue the independent claims amount to significantly more than the alleged abstract idea (Brief at pgs. 23-29). 
Finally, Appellants argue that the invention cannot be performed manually (Brief at pgs. 30-31), that the limitations, when considered as an ordered combination are patent eligible (Brief at pgs. 31), and that the claims do not preempt others from implementing advertisement information error detection and correction (Brief at pgs. 31-32).

The Claims are Directed to an Abstract Idea
Appellants argue that the claims are patent eligible because they are not directed to an abstract idea. Specifically, Appellants argue that the claimed elements of the independent claims cannot be grouped into the ‘Mental Processes’ nor the ‘Certain Methods of Organizing Human Activities’ groupings of abstract ideas. Further, Appellants argue that per “Example 37, claim 2 of the Subject Matter Eligibility Examples: Abstract Ideas” the determining step requiring a processor was found to be eligible because the determining could not practically be performed in the human mind.
The Office maintains that the claims recite an abstract idea (see Final Rejection dated 02/23/2022 and Advisory Action dated 04/12/2022). Analyzing independent method claim 9, with the exception of obtaining information from a database (step 2) and storing information in a database (step 5), there are no additional elements which are positively claimed as performing any significant features/steps. The remaining steps are purely computational and could be performed in the abstract mentally and/or manually. Furthermore, is must be assumed that these computational steps are performed in the abstract as no additional elements are claimed as performing these steps. For example, determining an attribute confidence value (step 1), applying a source weight to the attribute confidence value (step 3), determining an item confidence value (step 4), generating an attribute error signal (e.g., a text message) (step 6), and transmitting the error signal (step 7) are all abstract concepts which are easily classified into the “mental process” and/or “certain methods of organizing human activities” abstract groupings. Each of these steps recite abstract theoretical computations which do not inherently require a computer and could be performed mentally or manually and/or are simply describing a method of organizing human activities. 
The Abstract Idea is NOT Integrated into a Practical Application
The judicial exception is not integrated into a practical application. The additional elements (e.g., a generic database) relate to generic computing components and are recited at a high level of generality (i.e., as generic components performing generic computer functions such as communicating and storing data) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea.
Appellant’s reliance on Example 37, claim 2 is misplaced. In that example, a processor was necessary to perform the determining step as a human could not practically perform the steps and functions claimed to be performed by the processor (determining the amount of use of each icon by tracking how much memory has been allocated to each application associated with each icon over time). However, the claimed determining steps of Appellants’ method claim 9 do not positively recite a processor nor does one need a processor to determine an attribute confidence value nor to determine an item confidence value. These are theoretical computations that may be performed mentally or manually without the need of a processor. 

The Abstract Idea is NOT Integrated into a Practical Application and does NOT Recite Significantly More
With regards to 35 USC § 101 subject matter eligibility, Appellants further argue that the alleged judicial exception (e.g., abstract idea) is patent-eligible because the claims clearly integrate the judicial exception into a practical application (Brief at pg. 19-23) and the claims amount to significantly more than any abstract idea (Brief at pgs. 23-26). 
With respect, the claims remain rejected under 35 USC §101 as follows. The Office maintains that the judicial exception is not integrated into a practical application. With the exception of obtaining from and storing data in a generic database, there are no additional elements which are positively claimed as performing any significant steps. In the preamble of each independent claim, Appellants have recited a generic computing device, database, and server/processor. However, these generically claimed structural features are claimed in the most generic manner and are interpreted as mere instructions (“apply it”) to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. 
Furthermore, the claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to store, communicate, and process data. Applicant’s Specification (PGPub. 2021/0248649 [0073 - When implemented on a general-purpose processor, the computer program code segments configure the processor to create specific logic circuits.]) refers to a general-purpose processor, but they do not include any technically-specific computer algorithm or code. 
Additionally, the computer components are used for performing insignificant extra-solution activity and well understood, routine, and conventional functions. For example, the claimed computer and database merely communicates data, stores data, and performs simple calculations using known data.  Activities such as these are insignificant extra-solution activity and, therefore, well understood, routine, and conventional. 
Independent system claim 1 and CRM claim 17 also contains the identified abstract ideas, with the additional elements of a processor and storage medium, which are a generic computer components, and thus not significantly more for the same reasons and rationale above. 
In an attempt to show eligibility from the dependent claims, Appellants selectively cite several dependent claim features (specifically dependent claims 2, 3, and 8). However, when analyzed closely, these dependent claims further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
Invention Could be Performed Manually
Appellants argue that in it inconceivable how these claims could be performed manually (Brief at pgs. 29-30). On the contrary, it is conceivable that the invention could be performed manually without the aid of machine and/or computer. For example, Applicant claims obtaining data from a database, generating a value, storing information, and transmitting an error signal/message. Each of these features could be performed manually and/or with the aid of a simple generic computer to facilitate the transmission of data.
See also Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., and In re Venner, which stand for the concept that automating manual activity and/or applying modern electronics to older mechanical devices to accomplish the same result is not sufficient to distinguish over the prior art. Here, applicant is merely claiming computers to facilitate and/or automate functions which used to be commonly performed by a human.
Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007) "[a]pplying modern electronics to older mechanical devices has been commonplace in recent years…").  The combination is thus the adaptation of an old idea or invention using newer technology that is commonly available and understood in the art. 
In In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  MPEP 2144.04, III Automating a Manual Activity.
MPEP 2144.04 III - Automating a Manual Activity and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) further stand for and provide motivation for using technology, hardware, computer, or server to automate a manual activity.  
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
In summary, the claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to communicate and/or store data. 
Additionally, the computer components are used for performing insignificant extra-solution activity and well understood, routine, and conventional functions. For example, the claimed computer/database merely communicates and/or stores data.  Activities such as these are insignificant extra-solution activity and, therefore, well understood, routine, and conventional. 

Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Preemption
Allowing the claims, as presently claimed, would preempt others from implementing advertisement information error detection and correction. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  
















For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682

Conferees:
/WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682                                                                                                                                                                                                        
/Terry Lee Melius/
RQAS – OPQA

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.